DETAILED ACTION
Status of Application
Claims 1, 4, 7, 9-12, 28-30, 42, 46, 48, 59, 64, 172, 190, 230, 243-244 and 273-293 are pending.  Claim 221, 262, 265, 268, 270 are canceled; Claims 288-293 are new.  Claims 7, 9, 11-12 remain withdrawn as being drawn to non-elected species.  Thus, claims 1, 4, 10, 28-30, 42, 46, 48, 59, 64, 172, 190, 230, 243-244 and 273-293 are subject to examination on the merits.

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 19 September 2022 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Withdrawal of Previous Rejections
The rejections of claims 1, 4, 10, 28-30, 42, 46, 48, 59, 64, 172, 221, 230, 243-244 and 273-287 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description and scope of enablement are withdrawn in view of the amendments to the claims to recite the specific amino acid sequence and substitutions.

New Objections
Claims 275 and 279 are objected to because of the following informalities:  said claims require nucleic acid sequences, longer than ten nucleotides in length, and thus they require sequence identifiers in order to comply with the sequence rules of 37 C.F.R. 1.821-1.825.  Appropriate corrections are required.

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, 28-30, 42, 46, 48, 59, 64, 172, 190, 230, 243-244 and 273-293 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,113,163 in view of Gorra & Berra (WO 2017/160890 – cited on IDS Dec. 2020). 
The instant claims in their broadest are drawn to a method for deaminating an adenosine (A) nucleobase in a sense or antisense strand of a promoter of an HBG1 or HBG2 gene, the method comprising contacting the promoter with a base editor and a gRNA bound to the base editor, wherein the gRNA comprises a guide sequence that is complementary to a target nucleic acid sequence in the promoter of at least one of the HBG1 and HBG2 gene.
The claims to the ‘163 patent are drawn to modified adenosine deaminases including those having substitutions W23L, H36L, P48A, R51L, L84F, A106V, D108N, H123Y, S146C, D147Y, R152P, E155V, I156F and K157N (claims 23 and 25)  which are able to deaminate adenosine in DNA; and methods of utilizing said adenosine deaminase for editing a nucleobase DNA sequence; wherein said adenosine deaminase is used in a base editor comprising nucleic acid programmable DNA binding protein such as a Cas enzyme, which when it is bound to nucleic acid, it site specifically binds said nucleic acid target site (see claims 2 and 3).  
The ‘163 patent, however, does not teach specific genes for targeting or specifically that the bound nucleic acid is a gRNA.
	Gori & Berra teach methods of treating beta hemoglobinopathies by targeting the regulatory regions, such as promoters, of HBG1 and HBG2 by utilizing CRISPR-Cas editing methods, which comprise a gRNA that is complementary to a target nucleic acid of said regulatory region/promoters (See claim 1), wherein said methods utilize a Cas9 enzyme from and S. pyogenes, S. aureus, S. thermophilus or N. meningitidis (See p. 12), wherein the promoter regions rectify base mutations such a aberrant adenosines resulting in various blood diseases (See pp, 14, 17-26).   They also teach gRNA of SEQ ID NO: 925, having 100% sequence identity to instant SEQ ID NO: 270 (elected species, see SCORE, .rnpm file of 05/14/2022, Result #1); and 100% identity to a 2nd gRNA of SEQ ID NO: 905 or 908 ((elected species, see SCORE, .rnpm file of 05/14/2022, Result #25 and 26) and target sequences SEQ ID NO: 313 and 303 (see SCORE, .rnpm files).    
	Therefore it would be obvious to utilize the adenosine deaminase as taught to be utilized in a DNA modifying method as taught by the ‘163 patent in the methods of modifying the HBG1 or HBG2 promoter/regulatory of Gorra & Berra who also teach utilizing DNA modifying methods to change the modified bases causing many different globin blood diseases.  One skilled in the art would be motivated to utilize the adenosine deaminase modifying enzyme in DNA modifying methods utilizing gRNA’s because Gorra & Berra teach the exact gRNA, target sequences and nucleobases in need of editing.  In addition, this would lead to a reasonable expectation of success as one skilled in the art would be able to exactly target the necessary regions for editing. 
 
Applicant’s Remarks and Examiner’s Rebuttal:
	 Applicant’s traverse the rejection or record on the grounds of non-statutory double patenting over US Patent 10,113,163 in view of Gori & Barrera (WO 2017/160890 – cited on IDS).
	It is argued that the claims to the ‘163 patent are directed to the conversion of an adenine to a thymine using a base editor that deaminates adenosine in DNA.  However, Gori & Barrera are directed to modifying DNA via CRISPR-Cas system requiring double stranded break of the targeted DNA which then utilizes homology-directed repair (HDR) and non-homologous end joining (NHEJ) to delete or disrupt the targeted promoters.  (See p. 20).  This is in contrast to the instant claims which require nicking the targeted DNA at a very specific and precise location and then utilizing the base editor to precisely change a single base to a different base.  Thus, the two methods are incompatible.
	The Examiner disagrees with this rationale.  Applicant’s have omitted the fact that the product claims of the ‘163 patent, e.g. the adenosine base editor and system as in minimally claims 1, 2, 22-25 of the ‘163 patent, recite an adenosine base editor that overlaps in scope with the adenosine base editor utilized instant method claims.  Therefore, minimally the claims are directed to product and process of using that product.  It is noted, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as is the situation here (e.g. there is no continuity between the ‘163 patent and the instant application and thus no restriction requirement could ever have been made).  Thus, it would be obvious to one skilled in the art to utilize a product as claimed in the ‘163 in a process for which it was specifically designed as recited in the current claims.  
	Second, the Examiner disagrees with Applicant’s rationale directed to the method claims of the ‘163 patent as modified by Gori & Barrera.  The missing pieces that Gori & Barrera teach which would be necessary to arrive at the instant claims are the actual target DNA, e.g. the methods of the ‘163 are generic and Gori & Barrera provide teachings, motivation and expectation of success in choosing HGB1 and/or HGB2 as the target DNA for base editing.  They also teach of the necessity of utilizing gRNA to target the DNA.  All other aspects of base editing a single nucleotide sequence are taught by the ‘163 patent, e.g. utilizing a base editing system comprising either dCas9, nCas9 or nuclease active Cas9 in conjunction with nearly identical adenosine deaminases as currently claimed, in order to modify target DNA sequence so as to alter a single nucleotide base into a different base.  One skilled in the art would not modify the method claims and base editing system of the ‘163 claims into a completely different method utilizing NHEJ and HDR, there would be no motivation to do so.  They simply would utilize the missing element of how to get the base editing system to the target DNA in the first place, e.g. utilizing a gRNA.  
	As such, for both of these reasons, the rejection of record is maintained.   

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        05 December 2022